Supreme Court of Florida
                                  ____________

                                  No. SC18-853
                                  ____________


     IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULE OF
                    PROCEDURE 12.407.

                                December 13, 2018

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Family Law Rules of Procedure. We have jurisdiction. See art. V,

§ 2(a), Fla. Const.

                                 BACKGROUND

      The Family Law Rules Committee previously proposed amendments to rule

12.407 in its 2017 regular-cycle report. In re Amends. to Fla. Family Law Rules of

Pro.—2017 Regular-Cycle Report, 227 So. 3d 115, 116 (Fla. 2017). The Court,

concerned that the amendments “might produce the unintended consequences of

(1) prohibiting children from entering a courthouse building, and (2) directly

conflicting with certain provisions of Florida Rule of Juvenile Procedure 8.255,

especially in the context of Unified Family Court Proceedings,” declined to adopt
the amendments. Id. Instead, the Court “refer[red] these issues back to the Family

Law Rules Committee, the Steering Committee on Families and Children in the

Court, and the Juvenile Court Rules Committee for further joint consideration.” Id.

      In response to this Court’s request that the three committees work together

to address the Court’s concerns, the Family Law Rules Committee (FLR

Committee), Juvenile Court Rules Committee (JCR Committee), and the Steering

Committee on Families and Children in the Court (Steering Committee) have filed

a joint out-of-cycle report proposing amendments to Florida Family Law Rule of

Procedure 12.407 (Testimony and Attendance of Minor Child). The Court

published the proposed amendments in the July 15, 2018, edition of The Florida

Bar News. One comment was received from Eleventh Judicial Circuit Court Judge

Scott M. Bernstein. The committees submitted a joint response, declining to make

the change suggested by Judge Bernstein but making further editorial amendments

not related to the comment. Upon consideration of the committees’ report, the

comment received, and the joint response, we adopt the amendments to the Florida

Family Law Rules of Procedure as proposed in the response. 1




      1. Other minor and editorial amendments are also made.


                                       -2-
                                 AMENDMENTS

      The committees propose adding the subdivision titles “Prohibition,”

“Related Proceedings,” and “Uncontested Adoption” to rule 12.407. Additionally,

the committees propose substantially rewording the rule to address this Court’s

concerns. Under the subtitle “Prohibition,” the amended rule prohibits children

who are witnesses, potential witnesses, or related to family law cases from being

deposed or brought to a deposition, being subpoenaed to attend a family law

proceeding, or being present at a family law proceeding without prior order from

the court, unless otherwise provided by law or another rule of procedure. Under

the subtitle “Related Proceedings,” the rule clarifies that in family law proceedings

held concurrently with proceedings governed by the Florida Rules of Juvenile

Procedure, the Florida Rules of Juvenile Procedure govern as to the child’s

appearance in court. Under the subtitle “Uncontested Adoption,” the rule makes

clear that it does not apply in uncontested adoption proceedings. Finally, the

committees added a comment further clarifying that the rule is not intended to

prohibit children who are unrelated to the litigation from attending court or

depositions in family law cases, and is, instead, intended to protect children who

may be harmed by unnecessary involvement in family law proceedings.




                                        -3-
                                 CONCLUSION

      We commend the Family Law Rules Committee, the Juvenile Court Rules

Committee, and the Steering Committee on Families and Children in the Court for

working collaboratively on the amendments to Rule 12.407 to successfully address

this Court’s concerns. Accordingly, the Florida Family Law Rules of Procedure

are amended as set forth in the appendix to this opinion. Language added to the

rules is underscored; deleted language is struck through.

      The amended rule shall become effective upon release of this opinion.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR REHEARING/CLARIFICATION.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Maria Liliana Obradovich, Chair, Family Law Rules Committee, Tampa, Florida,
and Robert Joseph Merlin, Past Chair, Family Law Rules Committee, Coral
Gables, Florida; David Neal Silverstein, Chair, Juvenile Court Rules Committee,
Bradenton, Florida, and Kara Ann Fenlon, Past Chair, Juvenile Court Rules
Committee, Tallahassee, Florida; Honorable Christine Hissam Greider, Chair,
Steering Committee on Children and Families in the Court; and Joshua E. Doyle,
Executive Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

      for Petitioner

                                        -4-
Honorable Scott M. Bernstein, Judge, and Patricia Gladson, General Counsel,
Eleventh Judicial Circuit, Miami, Florida,

      Responding with comments




                                      -5-
                                    APPENDIX

RULE 12.407.       TESTIMONY AND ATTENDANCE OF MINOR CHILD

      (a) Prohibition. Unless otherwise provided by law or another rule of
procedure, children who are witnesses, potential witnesses, or related to a family
law case, are prohibited from being No minor child shall be deposed or brought to
a deposition, brought to court to appear as a witness or to attend a hearing, orfrom
being subpoenaed to appear at any hearing family law proceeding, or from
attending any family law proceedings without prior order of the court based on
good cause shown unless in an emergency situation.

      (b) Related Proceedings. In a family law proceeding held concurrently
with a proceeding governed by the Florida Rules of Juvenile Procedure, the Florida
Rules of Juvenile Procedure govern as to the child’s appearance in court.

     (c) Uncontested Adoption. This provisionrule shalldoes not apply to
uncontested adoption proceedings.

                               Court Commentary

        1995 Adoption. This rule is intended to afford additional protection to
minor children by avoiding any unnecessary involvement of children in family law
litigation. While due process considerations prohibit an absolute ban on child
testimony, this rule requires that a judge determine whether a child’s testimony is
necessary and relevant to issues before the court prior to a child being required to
testify.

                                 Committee Notes

      2018_Amendment. This rule is not intended to prohibit children who are
unrelated to the litigation from attending court or depositions in family law cases
for educational purposes and other reasons. This rule is intended to protect children
who may be harmed by unnecessary involvement in family law proceedings.
Children who may be harmed by unnecessary involvement include children who
may be the subject of the family law case and children who are witnesses, are
potential witnesses, or have extensive involvement with the family that is the
subject of a current family law case.




                                        -6-